Citation Nr: 0429819	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  03-06 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for lumbar laminectomy 
residuals, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to May 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Medical & Regional Office 
(RO) Center in Wichita, Kansas, that denied the above claim.

In his September 2002 notice of disagreement for the issue 
currently on appeal, the veteran also filed two motions for 
revision on the basis of clear and unmistakable error (CUE), 
one involving a July 2002 rating decision that did not assign 
a bilateral factor higher than 1.9 percent, and another 
involving a November 1988 rating decision that did not assign 
the following: a 60 percent rating for the veteran's lumbar 
disability, special monthly compensation (SMC) for foot drop, 
and a bilateral factor of 1.9 percent.  As these CUE motions 
have not been considered by the RO, they are referred for 
appropriate action.

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The criteria for evaluating disorders of the spine were 
amended on September 23, 2002, and again on September 26, 
2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002); 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  Another final 
rule added two notes to the criteria for rating 
intervertebral disc syndrome under 38 CFR 4.71a.  See 69 Fed. 
Reg. 32,449 (June 10, 2004).  The RO has not had the 
opportunity to consider whether the new criteria from 
September 2003 and June 2004 should be applied in this case, 
and this should be accomplished on remand.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  On remand, 
the RO should provide the veteran appropriate notice.

The RO should also take this opportunity on remand to obtain 
updated medical records and provide the veteran a thorough VA 
examination.

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that VA will seek to obtain on his behalf; 
(3) the information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain any 
pertinent, outstanding records, to 
include, but not limited to, medical 
records from the Topeka VA Medical Center 
dated after September 25, 2002.  If no 
such records are available, that fact 
should be indicated in the claims file.

3.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his low 
back.  The claims file must be made 
available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  Any indicated tests, including 
x-rays if indicated, should be 
accomplished.  A rationale for any opinion 
expressed should be provided.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected lumbar 
laminectomy residuals.  The examiner 
should specifically document whether 
there is any ankylosis of the spine.  
The examiner should also identify any 
orthopedic and neurological findings 
related to the service-connected lumbar 
laminectomy residuals and fully describe 
the extent and severity of those 
symptoms.  

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."  

Are there persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  Are there recurring 
attacks, with intermittent relief?

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back is used repeatedly.  All limitation 
of function must be identified.   If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report.

4.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the September 2003 and 
June 2004 regulatory revisions for rating 
the spine.  If the decision remains 
adverse to the veteran, furnish him and 
his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.

 

	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

